Case 7:21-mj-01035 Document 1 Filed on 05/13/21 in TXSD Page 1 of 2

AO 91 (Rev. 02/09) Criminal Complaint

UNITED STATES DISTRICT COURT _ United States District Court

Southern District of Texas
for the FILED

Southern District of Texas

MAY 13 2021

 

United States of America ) #
v. ) ey: - . Nathan Ochsner, Clerk
Cuahutemoc MENDOZA-Alcasar )  CaseNo. “I aL mys 1035 - |
YOB: 1984 - COB: Mexico )
) —_
Defendant “ a
oe
rr
CRIMINAL COMPLAINT “

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date of 05/12/2021 in the county of Hidalgo inthe Southern _ District of

 

 

Texas , the defendant violated Title 18 U.S.C.§ Section 9229(5)(A) ie -
, an offense described as follows: ceet
It is illegal for any person, namely an illegal alien who is unlawfully in the United States to illegally possess a firearm \
and ammunition: to wit one Romarm, model SAR1, 7.62x39 caliber rifle, bearing serial number $1-21229-2000 that has

previously traveled in and affected interstate commerce.

This criminal complaint is based on these facts:

SEE ATTACHMENT A

aA Continued on the attached sheet.

he Approved: Patricia Cook Profit, AUSA ‘AZ_f C~
Date: 5/13/2021

. id , .
Complainant's signature

(Sten. Cake Letup Michael Cardenas ATF Senior Special Agent

Printed name and title

Sworn to before me and signed in my presence.
Date: sft 3/202) @ BS fay LEZ.

Judge's signature eee
City and state: McAllen, TX opbrable/J. Scott Hacker U.S Magistrage Judge

JS Printed name and title

 
Case 7:21-mj-01035 Document 1 Filed on 05/13/21 in TXSD_ Page 2 of 2

AO 91 (Rev. 02/09) Criminal Complaint

 

 

 

 

 

ATTACHMENT A

This affidavit is in support of the criminal complaint charging Cuahutemoc MENDOZA-AlIcasar (hereinafter
referred to as “MENDOZA-Alcasar’”), with the criminal violation set forth in Attachment A. The evidence
available to me demonstrates that there is probable cause to believe that MENDOZA-AIcasar has violated Title
18 U.S.C 922(g)(5)(A) which provides as follows: It should be unlawful for any person who, being an alien is
illegally or unlawfully in the United States who illegally possessed a firearm and or ammunition that had
previously traveled in and affected interstate commerce.

Further, the affiant states as follows:

On May 12, 2021, your affiant was informed that during a traffic stop in McAllen, TX, MENDOZA-A|Icasar
had given DEA Agents consent to search his residence in Edcouch, TX. Your affiant was advised that
MENDOZA-Alcasar had advised DEA Agents that he was an undocumented alien and that he had an AK-47
rifle that belonged to him in his black in color trailer home. Your affiant was advised by DEA Agents that
MENDOZA-Alcasar stated he had the firearm to protect his property since he had recently had building
material stolen from his residence. Your affiant advised DEA Agents that he would be in route to assist with
the consent to search. A search of MENDOZA-AlIcasar's trailer home revealed one Romarm, model SAR],
7.62x39 caliber rifle, bearing serial number S1-21229-2000. The magazine attached to the rifle was found
loaded with several rounds of 7.62x39 caliber ammunition.

Records checks by Customs and Border Protection revealed that MENDOZA-AIcasar was an undocumented
alien whom had been previously deported.

Your affiant spoke with ATF Special Agent Adrian Cavanaugh, who is a recognized expert in the interstate and
foreign commerce travel of firearms and ammunition. SA Cavanaugh conducted a preliminary examination of
the aforementioned firearm and determined that the Romarm, model SAR1, 7.62x39 caliber rifle was
manufactured outside the State of Texas. Therefore, the firearm had previously traveled in interstate or foreign
commerce at some point prior to being possessed by any person in the State of Texas.

Based on the above information, MENDOZA-Alcasar was in possession of the Romarm, model SAR],
7.62x39 caliber rifle in violation of Title 18, United States Code, Section 922(g)(5)(A).
